Murphy, P. J. (dissenting).
The trial court gave a justification charge with regard to the defense of both person and property. Essentially, the court instructed that the defendant could have lawfully used deadly physical force upon the decedent if he reasonably believed the decedent was using, or about to use, deadly physical force upon him (Penal Law, § 35.15, subd 2, par [a]). It further charged that if the defendant reasonably believed the decedent was committing or attempting to commit a burglary in the subject building, he could have lawfully used deadly force if such was necessary to prevent or terminate the commission or attempted commission of such burglary by the decedent (Penal Law, § 35.20, subd 3). These portions of the charge reflect the fact that, at trial, the evidence had placed in issue (i) the decedent’s appearance and (ii) his agility. Therefore, the prosecution was correctly given significant leeway in developing proof on each of these personal characteristics. The jury was properly permitted to consider these characteristics, in tandem, in determining whether the decedent presented an innocuous or a menacing figure to the defendant. The following observations may be made with regard to the aspect of the case relating to the decedent’s appearance. First, the prosecutor properly introduced evidence that the decedent was wearing thick-lensed glasses for his myopia. The presence of the glasses on the decedent’s face bore directly on his appearance. It also assisted the jury in deciding whether the decedent recognized the foreboding presence of the defendant as such; it also helped to explain why the decedent may not have been immediately responsive to the defendant’s command to stop. Second, proof was properly received as to the decedent’s deafness. Normally, he wore a hearing aid but he was not wearing one on the date of the occurrence. Again, the testimony as to decedent’s deafness was pertinent to the jury’s sound evaluation of all the evidence. For example, it permitted the jury to determine whether the decedent’s countenance expressed puzzlement or belligerency upon the defendant’s command to halt. Third, the trial court correctly allowed evidence as to the decedent’s (i) heart condition and (ii) asthma. Although the defendant was not aware of these internal afflictions, maladies of this sort often manifest themselves in the general appearance, bearing or demeanor of an individual. Moreover, in this proceeding, the decedent had just engaged in physical activity that was sufficient to bring him onto the platform in the rear of the building. This activity, when achieved by an individual with a heart condition and asthma, may well result in a shortness of breath and visible signs of fatigue. Thus, it may not be absolutely stated that these two internal afflictions had no external manifestation on the date of the shooting. With regard to the decedent’s agility or lack thereof, it has been stated that proof of physical capacity to execute an act is admissible to raise or negate an inference as to its performance by the person charged with its commission (Fisch on New York Evidence [2d ed, 1977], § 231, p 134). The defendant was the sole witness to the occurrence. At trial, the jury was presented with many variations of the occurrence in the defendant’s own testimony and that of the police officers giving their account of the defendant’s statements to them. In this background, the prosecution was properly given freedom to develop a testimonial composite *928of the decedent’s physical capabilities. This composite assisted the jury in reaching a conclusion as to the likelihood of whether the decedent made a sudden, athletic movement that could have been perceived or interpreted by the defendant as the use of deadly force or an attempt to complete a burglary. Although the decedent displayed a certain amount of physical ability in reaching the platform, a jury could only have arrived at an informed judgment as to what actually transpired if it were presented with the decedent’s entire medical profile. Separate comment must be made on the testimony of the decedent’s sister, Arleen, concerning his stitches. The trial court permitted this testimony to stand because its prior questioning of Arleen had produced answers suggesting that the decedent engaged in games and other physical activity. Even if the court’s questions had not prompted answers unfavorable to the prosecution, the testimony as to the stitches was, as mentioned above, proper to give the jury an over-all medical picture of the decedent. Even though the decedent’s father “broke down” at one point in his testimony, that minor aberration cannot validly be considered as an extraordinary or prejudicial event in a protracted trial of this nature. From the commencement of trial, the jurors realized that a child had been shot and it was to be assumed, as is normally the case, that there were one or more grieving relatives. There is no meritorious reason to believe that the jurors did not discount the father’s grief in the context of this case and reach a dispassionate decision on the evidence. The testimony of the decedent’s relatives and friends was, of course, relevant since it (i) established the decedent’s physical characteristics and medical profile, and (ii) confirmed that the items on his person belonged to him and were not the proceeds of a burglary. The evidence relating to the decedent’s (i) appearance and (ii) agility was not inflammatory but was crucially relevant to the disposition of the justification issue. In any event, the admission of that evidence was, at the very most, harmless error. Viewing the testimony most favorably to the defendant, there was some proof that the decedent might have placed his hands behind his hips when the defendant commanded him to halt. Surely, the defendant was not entitled to use deadly force in response to such harmless activity upon the decedent’s part. Even if it were assumed that the decedent had burglarized the building before being discovered by the defendant, there was absolutely no necessity for the defendant to use deadly force upon the decedent as he stood harmlessly on the platform. From the verdict, it may reasonably be inferred that the jury found that the decedent was a frail child who did not appear to be a threat to the person or property of the defendant. The jury, necessarily, must have concluded that the defendant, from his safe vantage point on the fire escape, recklessly aimed his rifle and recklessly caused it to discharge. The verdict reflects a rejection of the justification defense, which, under the charge as given, permitted the jury to sustain such a defense even if the decedent was attempting to escape after the commission of a burglary. Upon the whole, this record indicates that the jury carefully considered all the evidence in a very objective manner. It acquitted the defendant of murder in the second degree and manslaughter in the first degree, but found him guilty of manslaughter in the second degree. Since there was more than ample evidence for the jury to conclude that the defendant recklessly aimed and fired his rifle, the judgment of conviction should be affirmed.